Title: Cotton Tufts to John Adams, 2 May 1798
From: Tufts, Cotton
To: Adams, John


          
            
              Dear Sr.
              Weymouth May. the 2d. 1798
            
            Your Favour of the 22d. Ulto. I received the 1t. Inst. After a long & severe Winter, a cold & stormy March, and April much the same, a few Days excepted. We have at length fine Weather, and an Opportunity of getting our Seed in the Ground. The Weather has been exceeding hot and dry for Four Days Viz from the 28th. of April to the 2d. Inst. April 28. Thermomtr. 68. 29th. Th. 70. 30th. Th. 75— May. 1. Th. 77. (that is, in the highest Heat of the several Days)— Vegetation is as rapid as I ever remember— Yesterday I got over to Quincy and find your Grass Lands have a very promising Appearance, But few Canker Worms have made their Appearance this Year, In the Season of their Ascent I gave Directions for tarring the Apple Trees. Mr. Bass tells me there are only a few Millers to be seen— There are but few Caterpillars to be seen on any of the Trees, if the Rose Bugs should not molest the Trees this year, We shall have a plenty of Fruit in the Fall— A Number of Pieces of Land on your Farms will require the Steel Scythe— Will it not be best to employ Trask, tho old, he seems to understand the Business.— Last Week I was confind to my House with my old pulmonic Affections, which e’er long will demolish my Frame— This day Our good Old Friend Major Humphrey departed this Life in the 87th. Year of his Age and is gone to a better World— Miss S. Warner on the 27th. Ulto. sunk down to

rest. Through the whole of her Sickness She exhibited an uncommon Patience and steady Submission to the Will of Heaven and has left us the consoling Hopes of her enjoying a blessed Immortality.
            My Health does not permit me to write much, but I cannot break off without saying a Word or two upon Politics. The Conduct of a Number of Towns near Boston has been truly mortifying. To the Arostratic Pride & disappointed Ambition of the Descendants of the great Philosopher of Cambridge (who in his Day had acquired the Reputation of a Politician) whose family possess his Temper but not his Virtues—may be ascribed the Doings of Cambridge— The restless & disappointed Ambition of the Hero of Roxbury may in some Measure account for theirs and French Agency for Dorchester the malicious, persevering, and revengeful Spirit of a disappointed Colonel joind to the Duplicity of a certain Lawyer now in public Life—for Milton—and Conduct of some other Towns may be imputed to the Chronicle—
          
          
            
              May. the 7th.
            
            The Presidents Commission & Instructions were liberal more so, I think, than I should have given, were I to have been in his Place, yet taking all Things into Consideration, they were wise and prudent and as the Representative of the whole Nation, he has expressed its Sense fully, and I am sure will meet with the approbation and Gratitude of every true American.—
            The Dispatches from the Envoy’s cannot be read without producing deep Resentment and an Abhorrence of the Meanness and Baseness of the component Powers of the French Nation and of their insatiable Lust of Domination & Rapine and a full Conviction, that they are mad with Infidelity, mad with Conquest & mad with Pride & Avarice— What Hope can there be of treating with them, upon any other Terms than a Surrender of our Property and our Independance, and are We not in fact reduced to this Dilemma, either to submit or to defend?
            The Communication of these State Papers (the Necessity of the Measure I regret much) have opened the Eyes of Many that were blind and have turnd them from the Error of their Ways a very different View of Things is rapidly taking Place and if reduced to extremities I doubt not of a general Union—
            I wish Congress would adopt some Measures for preventing the sowing of Sedition, securing of Foreigners whose Nation may

unjustly imprison or abuse our Citizens and provide for any Exigences that may possibly occur before the next Meeting of Congress—
            The Weather still continues pleasant, Vegetation proceeds with surprizing Rapidity— Mine & Mrs. Tufts best Regards to Mrs. Adams— Accept of my best Wishes for Your Health & Happiness and that your public Labors may be crownd with the utmost Success
            Your Affecte Friend & H Servt
            
              Cotton Tufts
            
          
        